Citation Nr: 0932147	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD), prior to 
October 30, 2008.

2.  Entitlement to a disability rating in excess of 50 
percent for PTSD from October 30, 2008, forward.  

3.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound (SFW) of the 
left leg with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  In this decision, the RO 
assigned a 30 percent disability rating for the Veteran's 
PTSD, which had previously been rated as anxiety reaction, 
effective as of August 8, 2002, the date of receipt of the 
Veteran's claim.  The RO also continued a 10 percent 
disability rating for the Veteran's service-connected 
hypertension and SFW disabilities, and continued a 
noncompensable disability rating for his bilateral hearing 
loss disability.

In January 2006, the Veteran testified at a video-conference 
hearing over which the undersigned Veterans Law Judge 
presided.  A copy of the transcript from the hearing has been 
associated with the Veteran's claims folder.

The Board rendered a decision on the hypertension, SFW, and 
hearing loss claims in April 2006, and remanded the PTSD 
claim for additional development.  The Veteran appealed the 
Board's decisions concerning his hypertension and the SFW to 
the United States Court of Appeals for Veterans Claims 
(Court), which vacated the Board's decision on those issues 
in June 2007 and remanded the case to the Board for further 
action, pursuant to a June 2007 Joint Motion for Remand.  As 
a result of the determination of the parties to the Joint 
Motion for Remand, the Board remanded the case for further 
development in December 2007.  

In September 2008, the RO granted service connection for 
cardiovascular disease as secondary to hypertension and 
assigned a 30 percent rating, effective from August 8, 2002.  
The Veteran did not appeal, and this is not a subject for 
current appellate review.  In May 2009, the RO granted a 50 
percent rating for PTSD, effective from October 30, 2008.  

The Veteran's representative's recently asserted that the 
Veteran previously filed a timely notice of disagreement 
(NOD) with respect to an April 1972 rating action's reduction 
of the rating for hypertension to 10 percent, effective from 
July 1972.  He requested that the Board remand this matter 
for the issuance of a statement of the case.  However, the 
Board does not find that there is a document contained in the 
record that can be construed as a timely NOD to the 
determination regarding hypertension.  The Veteran's July 
1972 notice of disagreement was limited to his anxiety 
reaction claim.  And a statement received from the Veteran in 
October 1972 referenced new medical evidence and was a 
request for a reevaluation of the rating assigned for his 
hypertension, i.e., a claim for an increase.  The Board finds 
that no correspondence was received within one year of the 
April 1972 rating decision that expressed disagreement with 
the reduction of the rating assigned for hypertension.  
Therefore, remand for the issuance of a statement of the case 
is not warranted.

As a result of the representative's additional claim that the 
Veteran is now unemployable due to service-connected 
disability, the Board will also refer the issue of 
entitlement to a total disability rating based on individual 
unemployability to the RO for appropriate adjudication.  


FINDINGS OF FACT

1.  Prior to April 28, 2006, the Veteran's PTSD was 
manifested by symptoms that more nearly approximate 
occupational and social impairment with occasional decrease 
in the Veteran's work efficiency and intermittent periods of 
inability to perform occupational tasks.  

2.  As of April 28, 2006, the Veteran's PTSD has been 
manifested by symptoms that more nearly approximate 
occupational and social impairment with deficiencies in most 
areas, but not total occupational and social impairment.

3.  The Veteran's hypertension is not characterized by 
diastolic blood pressure of predominantly 110 or more, or 
systolic blood pressure of predominantly 200 or more.  

4.  The Veteran's SFW of the left leg with retained foreign 
bodies is manifested by 5/5 muscle strength and a retained 
foreign body in the left calf, and his left leg scarring is 
not shown to be painful on examination or to otherwise merit 
a compensable rating.  A separate and distinct neurological 
disability has also not been shown and/or to affect entirely 
different functions.


CONCLUSIONS OF LAW

1.  Prior to April 28, 2006, the criteria for a rating in 
excess of 30 percent for PTSD were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 
3.321, 4.130, Diagnostic Code 9411 (2008).  

2.  From April 28, 2006, forward, the criteria for a 70 
percent rating, but not greater, for the Veteran's PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.321, 4.130, Diagnostic Code 9411 
(2008).  

3.  The criteria for the assignment of a disability rating 
greater than 10 percent for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102, 3.321, 4.104, Diagnostic Code 7101 (2008).

4.  The criteria for the assignment of a disability rating 
greater than 10 percent for residuals of a SFW of the left 
leg with retained foreign bodies have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.73, Diagnostic Code 5311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in May 2006, subsequent 
to the initial RO decision that denied the claims in November 
2002.  The letter informed him of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claims.  Specifically, the May 2006 VCAA notice letter 
advised the Veteran that his statements and medical and 
employment records could be used to substantiate his claims, 
and the Veteran can reasonably be expected to have understood 
the applicable diagnostic codes provided in the March 2004 
statement of the case, and supplemental statements of the 
case, dated in January 2005, October 2005, and October 2008.  
Thus, given the May 2006, January 2005, October 2005, and 
October 2008 VA correspondence, the Veteran is expected to 
have understood what was needed to support his claims.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and correspondence.  Specifically, at the time of 
his VA general medical examination in September 2002, the 
Veteran indicated that his left leg problems were worse with 
certain activities, including the activities associated with 
his occupation of house inspector.  VA examination in May 
2008 revealed that although the Veteran's more recent 
occupational responsibilities were office related, he was 
required to do some driving, at which time his left leg would 
stiffen.  He would also have difficulties with daily 
activities such as getting in and out of the shower.  As for 
his PTSD, at the time of examination in January 2009, the 
Veteran asserted that he was not able to continue working in 
part because he was not getting along with people.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claims, with particular emphasis on 
an adverse impact on his daily life and employment, and that 
the notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service, private, and VA treatment 
records.  The Veteran was also afforded multiple VA 
examinations to support his increased rating claims, and 
neither the Veteran nor his representative has argued that 
the most recent VA examinations are inadequate for rating 
purposes.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Claims for Increased Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for many years, the primary concern for the Board is 
the current level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, 
staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.

PTSD

The Veteran's service-connected PTSD has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, prior to October 30, 2008, and as 50 percent 
thereafter under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
subject increased rating claim for PTSD was filed in August 
2002, the evaluation of the Veteran's PTSD will be based on 
consideration of only the "new" criteria.  

The applicable rating criteria permit a 50 percent rating for 
the Veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
Veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
Veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

Under the Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV), global assessment of 
functioning (GAF) scale scores of 51 to 60 generally reflect 
some moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  

A VA medical statement from September 2002 reflects that the 
Veteran was currently working as a tax consultant.  His 
symptoms included disturbed sleep and nightmares, 
hyperirritability, mistrust of the government, anxiety and 
depression.  The assessment was PTSD.  The examiner commented 
that he had serious symptoms and assigned the Veteran a GAF 
of 51.  

VA PTSD examination in October 2002 revealed that the Veteran 
complained of insomnia, nervousness, a subjective feeling or 
sadness and depression and guilt.  He also complained of 
nightmares and intrusive thoughts of war experiences.  He 
reported that his current marriage was happy, and that the 
degree and quality of his social relationships was okay.  
Mental status examination revealed no evidence of thought 
impairment, passive suicidal ideation, and good hygiene.  
There was no obsessive behavior, but there were occasional 
feelings which the Veteran described as panic attacks.  His 
affect was marginally constricted, no evidence of impaired 
impulse, and he slept four to five hours a night.  The Axis I 
diagnosis was PTSD, and the Veteran was assigned a GAF of 75.  
The examiner concluded that the Veteran's anxiety was a part 
of his PTSD.  

At the Veteran's RO hearing in October 2003, the Veteran 
testified that he experienced recurrent nightmares, had 
difficulty with concentrating, hypervigilance, and 
relationships, and that his PTSD caused him to be 
argumentative and experience panic attacks five out of 7 days 
of the week.  

November 2003 VA PTSD examination revealed that the Veteran 
reported difficulty sleeping, had increased difficulty with 
people where he would get into a shouting match, and 
preferred to stay to himself.  The Veteran also described 
some family discord and indicated that he had no friends.  At 
this time, he was still employed.  Mental status examination 
revealed no thought impairment, occasional suicidal thoughts, 
good hygiene, no problems with memory loss, panic attacks or 
obsessive behavior, with the exception of some checking 
behavior.  He did describe periods of depression and anxiety.  
He denied any impaired impulse at this time.  The diagnosis 
was PTSD and the Veteran was assigned a GAF of 70.  

VA clinical records from August 2005 reflect that the Veteran 
was participating in anger management groups.  

At the Veteran's hearing before the Board in January 2006, 
the Veteran testified that he had difficulty with sleeping 
and depression.  He also stated he would frequently forget 
things.  

VA treatment records from April 28, 2006 to October 2006 
reveal repeated diagnoses of severe, chronic, PTSD.  It was 
also noted that in September 2006, the Veteran was assigned a 
GAF of 44, and this score was again assigned in October 2006.  

In February 2007, the Veteran's symptoms included depressed 
mood, frequent crying spells, loss of interest, and insomnia.  
He also expressed passive suicidal ideation.  The assessment 
was severe and chronic PTSD.  In September and November 2007, 
and October 2008, the diagnosis was severe and chronic PTSD.  

VA PTSD examination in June 2008 revealed that the Veteran 
described current symptoms of anger, nervousness, nightmares, 
and irritability.  He was still employed as a County 
Assessor, but he would become irritable and would work to 
stay busy so he would not have to think.  At this time, he 
was permitted to work mostly by himself, and the Veteran 
preferred this due to his irritability.  He argued a lot with 
his current spouse, and related that he had one friend.  
Mental status examination revealed that there was no 
impairment in communication, and no delusions or 
hallucinations.  He also denied any current suicidal 
ideation.  No obsessive behavior was noted at the examination 
but the Veteran described panic attacks as feeling nervous, 
as if he had forgotten something.  The Veteran also described 
feelings of depression and periods of irritability that would 
lead to arguments.  The Veteran's sleep was frequently poor 
and his irritability would sometimes interfere with his 
daytime activities.  The Veteran was also noted to have a 
restricted affect and startle response.  The Veteran was 
assigned a GAF of 60.  The examiner commented that the 
Veteran had been able to maintain employment but found that 
it was taking longer to complete his tasks.  The examiner 
further commented that the Veteran's PTSD had resulted in 
deficiencies in his family relations in addition to social 
functioning.  

A VA medical statement dated October 30, 2008, reflects that 
the Veteran had been undergoing almost continuous treatment 
with this physician for his PTSD since April 2006, and that 
it was severe and chronic.  A GAF of 45 was assigned.  

January 2009 VA PTSD examination revealed that the Veteran 
described his symptoms as moderate to severe.  He still 
complained of suicidal thoughts, anger, depression, poor 
memory, nightmares, and even some hallucinations.  He had 
difficulty sleeping.  In August 2008, he indicated that he 
discontinued working because he could not get along with 
people and was not getting enough work to function.  He also 
indicated that he tended to isolate and did not have any 
friends.  Mental status examination revealed no thought 
impairment, frequent suicidal thoughts, depression, some 
anxiety periods, and nightmares that interfered with sleep.  
The Axis I diagnosis was 55.  The examiner commented that the 
Veteran's PTSD resulted in deficiency in areas of work, 
family relations, thinking, mood, and judgment.  It was also 
noted that the Veteran had not been able to work, that his 
family relations were poor, that he had lot of intrusive 
thinking about Vietnam, and that his mood was frequently 
depressed.  

Initially, the Board finds that while the RO has assigned a 
50 percent rating, effective since October 30, 2008, the 
Board finds the October 2008 VA treating physician's 
assessment of the Veteran's PTSD symptoms actually relates 
the Veteran's severe PTSD symptoms back to the time he 
commenced his treatment of the Veteran in April 2006, which 
VA treatment records more specifically reveal to be April 28, 
2006.  Moreover, the Board finds that throughout the time 
period since April 28, 2006, the Veteran's PTSD has been 
manifested by symptoms that more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas due to symptoms of at least some suicidal ideation, 
ongoing depression, problems with anger management and 
irritability, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  In addition, while the record 
reflects GAF scores of 60 and 55 by examining physicians, 
clinical GAF scores were much less (44 in 2006, and 45 in 
2008), and the Board finds these to be of more evidentiary 
value and more consistent with the documented symptoms, all 
of which are indicative of serious occupational and social 
impairment.  Consequently, giving the Veteran the benefit of 
the doubt, the Board finds that a 70 percent rating is 
warranted for the Veteran's PTSD from April 28, 2006.  

On the other hand, the Board finds that the evidence is 
against a rating in excess of 30 percent prior to April 28, 
2006.  More specifically, while the pertinent evidence 
reflects periodic evidence of some of the symptoms noted 
above, such as the beginning of problems with anger 
management, the symptoms are not consistently shown, and in 
fact, the Veteran's symptoms were found to correlate to a GAF 
of 75 in October 2002 and 70 in November 2003.  The Board 
further notes that there were no findings of thought or 
memory impairment during this time period.  

Moreover, while the evidence of record after April 28, 2006 
does reflect serious and occupational impairment, the Board 
finds that it does not reflect that the impairment is total.  
Indeed, while examiners have noted that the Veteran's PTSD 
had a severe or significant impact on both social and 
occupational functioning, there is no opinion that the 
Veteran's symptoms result in total social and occupational 
impairment.  Moreover, the Board finds that the evidence as a 
whole does not show symptoms such as persistent delusions 
and/or hallucinations, and is otherwise devoid of evidence of 
symptoms such as gross impairment in thought processing or 
communication, inappropriate behavior, persistent danger of 
hurting self or others, intermittent inability of the Veteran 
to perform activities of daily living, disorientation to time 
or place, and memory loss for names of close relatives, own 
occupation or own name, so as to more nearly approximate 
total occupational and social impairment, as required for a 
100 percent disability rating.  38 C.F.R. § 4.130.  

Therefore, in summary, the Board finds that while the 
evidence supports a 70 percent rating, but not greater, for 
PTSD effective from April 28, 2006, it is against a rating in 
excess of 30 percent for PTSD prior to April 28, 2006.  

Hypertension

The Veteran's service-connected hypertension is currently 
rated 10 percent disabling under Diagnostic Code 7101, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Under this diagnostic code, a 10 
percent rating is assigned for hypertension when diastolic 
pressure is predominately 100 or more; or when systolic 
pressure is predominantly 160 or more; or when there is a 
history of diastolic pressure predominantly 100 or more and 
continuous medication for control is required.  A 20 percent 
rating is assigned when diastolic pressure is predominantly 
110 or more, or systolic pressure is predominantly 200 or 
more.  A 40 percent rating is assigned when diastolic 
pressure is predominantly 120 or more.  A maximum 60 percent 
rating is assigned when diastolic pressure is predominantly 
130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

As indicated above, to receive the next higher rating of 20 
percent, the Veteran's diastolic pressure, i.e., the bottom 
number of his blood pressure reading, must be predominantly 
110 or more, or his systolic pressure, i.e., the top number 
of his blood pressure reading, must be predominantly 200 or 
more.  The evidence in this case demonstrates that the 
Veteran's diastolic pressure is predominantly below 110, and 
his systolic pressure is predominantly below 200, and thus 
his hypertension is no more than 10 percent disabling.

For example, VA outpatient treatment records dated from 
August 2001 to December 2004 show that the Veteran's blood 
pressure had been read on several occasions.  Specifically, 
in August 2001, the Veteran's blood pressure was 120/76.  In 
November 2001, blood pressure was 142/80; in February 2002, 
it was 130/77; in July 2002 it was 128/70; in August 2002, it 
was 130/74; in October 2002, it was 128/80; in November 2002, 
it was 138/82; and in December 2002, it was 130/76.  In 
February 2003, blood pressure was 130/78; in June 2003, it 
was 140/80; in July 2003, it was 150/90 and 148/92; and in 
December 2004, it was 140/90.

A VA examination report dated in September 2002 shows that 
the Veteran reported a long history of hypertension and that 
his blood pressure had not been well controlled.  He would 
take daily medication for this and that his symptoms included 
headaches and dizziness.  The diagnosis was essential 
hypertension, with a reading of 140/85.

During his October 2003 and January 2006 personal hearings, 
the Veteran indicated that he continued to take medication 
for his high blood pressure.  He added that his blood 
pressure would fluctuate in proportion with the amount of 
stress associated with his PTSD.

VA treatment records from July 2006 to July 2008 reflect 
blood pressure in July 2006 of 169/82, 160/90 and 140/90, in 
January 2007, 158/89, in March 2007, 167/82, in July 2007, 
145/81 and 142/79, in January 2008, 181/110, 154/81, and 
130/80, in March 2008, 130/80, and in July 2008, 150/80.  

VA hypertension examination in May 2008 revealed that the 
Veteran was still on medication for hypertension.  Blood 
pressure was 199/87, 195/90, and 200/92, and the Veteran had 
a heart rate of 88 per minute.  The examiner concluded that 
the Veteran had hypertensive cardiovascular disease.  As a 
result of this examination, a September 2008 rating decision 
granted service connection for cardiovascular disease, and 
assigned a separate 30 percent rating for this disability, 
effective from August 8, 2002.  The 30 percent rating for 
this disorder is not a subject for current appellate review 
and the symptoms for cardiovascular disease may not be 
concurrently considered in evaluating his separate rating for 
hypertension.

VA treatment records reflect that in November 2008, the 
Veteran's blood pressure was 128/60, and in December 2008, 
126/70.  

Following a careful review of the evidence, the Board finds 
that the Veteran's hypertension is not shown to be more than 
10 percent disabling.  The medical reports show systolic 
readings which have been below 200 but for a single reading 
of 200 in May 2008, and diastolic readings which, with the 
exception of a reading of 110 in January 2008, have been 
below 110.  Hence, the Board finds that the currently 
assigned evaluation of 10 percent is appropriate.

The Board has considered the Veteran's assertions that his 
blood pressure is not well controlled.  However, the Board is 
limited to those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  The pertinent criteria for rating 
hypertension in this case involve an assessment of the 
predominant systolic and diastolic pressure readings of 
record.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Accordingly, the documented blood pressure readings of record 
were the only medical findings which could be considered in 
concluding that an increased disability rating for 
hypertension is not appropriate.

The preponderance of the evidence is against the claim for a 
disability rating greater than 10 percent for the service-
connected hypertension.  Thus, the benefit-of-the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49 (1990).

Residuals of a SFW of the Left Leg with Retained Foreign 
Bodies

The Veteran's service-connected residuals of a SFW of the 
left leg with retained foreign bodies are evaluated under 
Diagnostic Code 5311, which addresses Muscle Group XI.  That 
Muscle Group encompasses the posterior and lateral crural 
muscles and the muscles of the calf, and their functions 
include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.

A 10 percent evaluation is warranted for a muscle disability 
that is moderate, while a 20 percent evaluation is in order 
for a muscle disability that is moderately severe.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311.

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2)(i) (2008).  A history with 
regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  38 C.F.R. § 4.56(d)(2)(ii).  Objective findings of 
a moderate disability are entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Id. at (d)(2)(XI).  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2008).  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements. Objective findings of a moderately 
severe muscle wound are manifested by entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups.  Id. at (d)(3)(iii).  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

The Veteran was awarded entitlement to service connection for 
residuals of a shell fragment wound of the left leg with 
retained foreign bodies by rating action of the RO dated in 
April 1969, and a 10 percent disability rating was assigned.  
At that time, orthopedic examination showed a scar which was 
slightly tender on the left calf with a little scarring and 
crepitation in the gastrocnemius muscle.  There was full 
range of motion in the left ankle and knee.  There was a 
retained metallic body, with no bone damage shown by x-ray.

On VA examination in October 1971 and March 1972, the shell 
fragment wound of the left leg was found to be essentially 
asymptomatic, albeit with the retained shrapnel.

A VA outpatient treatment record dated in April 1981 shows 
that the Veteran reported that his left calf hurt most of the 
time.  A VA radiology report dated in April 1981 shows that 
X-rays revealed a foreign body (pellet) located in the mid 
leg in its lateral aspect, posteriorly.  There were no bony 
abnormalities noted.

A VA examination report dated in July 1981 shows that the 
Veteran had a nine centimeter scar along the posterior side 
of the left leg which was definitely tender in the middle of 
the scar.  Muscle loss was mild.  There was a definite slight 
depression of the muscle over the entire length of the scar.  
The diagnosis was residuals of a gunshot wound of the left 
leg.

A VA examination report dated in September 2002 shows that 
the veteran reported that the symptoms associated with his 
left leg were progressively getting worse.  He described 
moderate to severe pain to both lower extremities that was 
constant.  He indicated that when he would have flare-ups, 
approximately every three months, the pain would be severe.  
He also reported some swelling and discoloration.  His 
symptoms would be aggravated by prolonged standing and 
stooping.  Massage with analgesic ointment would make the 
condition better.  The Veteran added that his symptoms 
affected his job as an inspector because he had difficulty 
ascending and descending ladders.

Physical examination revealed an old, well-healed, scar 
measuring three inches in length along the inferior aspect of 
the left calf.  There were no abnormalities and no pain to 
deep palpation of the scar.  The veteran had good peripheral 
pulses of the ankle.  There was no swelling on the lower left 
leg and strength was 5/5.  Reflexes, both patellar and ankle 
jerks, were 2/4.  There was no sensory deficit noticed in any 
aspect of the lower extremities.  Gait was within normal 
limits.  Radiological studies of the left tibia and fibula 
revealed the bony structures to be intact and the intra-
articular spaces to be normal.  A metallic foreign object was 
noticed lodged in the soft tissues of the posterior aspect of 
the muscles of the leg, in its lateral aspect.  It had a 
somewhat increased density surrounding it, suggesting the 
presence of fibrous tissue surrounding the metallic fragment.  
The remainder of the bony structure was intact.  The 
diagnosis was residuals of shrapnel fire wounds to the left 
leg.

A letter from P. Briggs, M.D., dated in July 2003, shows that 
the Veteran's gunshot wound in the left leg has caused 
subsequent weight bearing on his right leg resulting chronic 
destructive changes, particularly in the area of the ankle.  
He had undergone a bone graft in 1996 causing increased pain 
and debility, and that the unevenness of his legs and gait 
also caused chronic back pain and lumbar muscle strain and 
spasm.

During his October 2003 RO hearing, the Veteran reported that 
his left leg would get swollen and had poor circulation.  He 
would get easily fatigued, it was hard for him to exercise.

During his January 2006 video-conference hearing, the Veteran 
reported that the symptoms associated with his left leg 
disability would impair his ability to inspect properties as 
an assessor.  He added that he could no longer go up into 
attics because of his lower extremities.  He described daily 
pain and spasms which impair his mobility.

VA examination in May 2008 revealed that the Veteran reported 
a sharp pain in the left calf down to the ankle, 
characterized as sharp and severe, and precipitated by 
climbing stairs and cold weather.  He also claimed swelling 
of the left lower leg every other day without warmth or 
redness.  Musculoskeletal examination of the left leg 
revealed no evidence of atrophy.  There was a 9 centimeter 
well-healed vertical scar, which was nontender, along the mid 
posterior aspect of the lower leg.  There was no abnormality 
noted in the scar, and no functional limitation.  The 
examiner indicated that based on the examination, there was 
no obvious muscle impairment or loss of function of the 
muscle in the left lower leg, particularly the calf muscle.  
There were also no neurological residuals.  X-ray of the left 
tibia and fibula in September 2002 reportedly revealed a 
metallic foreign object largely in the soft tissues of the 
posterior aspect of the muscle of the leg and is lateral 
aspect.  There was also increased density surrounding it 
suggesting the presence of fibrous tissue surrounding the 
metallic fragment.  The diagnosis included residuals, SFW in 
the left leg with retained foreign body, scar with no 
residual functional impairment.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a disability rating in excess of 10 percent for 
residuals of a shell fragment wound of the left leg with 
retained foreign bodies.  Reviewing 38 C.F.R. § 
4.56(d)(2)(iii), objective findings of residuals of a gunshot 
wound to the left calf involving Muscle Group XI are 
consistent with the findings of no more than a moderate 
disability of the muscle.  The Veteran's scar from the shell 
fragment wound has not shown prolonged infection.  In fact, 
the veteran's scar has been noted to be well healed.  The 
evidence establishes that the Veteran has pain under the 
three inch scar, as there is still a retained fragment in the 
leg.  The VA examiner in September 2002 set forth that there 
were no abnormalities and no pain to deep palpation of the 
scar.  There was no swelling on the lower left leg and 
strength was 5/5.  There was no sensory deficit and gait was 
within normal limits.  May 2008 VA examination revealed 
results consistent with previous examination, with findings 
of a 9 centimeter well-healed vertical scar, which was 
nontender, along the mid posterior aspect of the lower leg.  
There was also no abnormality noted in the scar, and no 
functional limitation, and no evidence of neurological 
impairment.  Thus, the evidence of record is clearly against 
a separate compensable rating for the Veteran's scar under 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 7804, 7805 
(2008), or for any neurological disability, at any point 
during the relevant time frame on appeal.  

The Board acknowledges the July 2003 letter from Dr. Briggs 
which suggests that the Veteran has sustained subsequent 
symptoms associated with the right lower extremity, however, 
he has not set forth that the service-connected left lower 
extremity had increased at all in severity.

Finally, the medical evidence of record has shown that the 
Veteran had been able to be employed as an assessor wherein 
he inspected various properties.  During his January 2006 
video-conference hearing, although he suggested he could no 
longer climb into attics, he also attributed this to symptoms 
associated with his right lower extremity, which is not 
service connected.  In addition, while the Veteran had 
indicated more recently in January 2009 that he was no longer 
working, he attributed this to his inability to get along 
with people and "not getting enough work to function.  As 
for his left leg, he had previously noted in May 2008 that 
his duties had been more office related and his primary 
complaint was some stiffening with periodic driving.  As 
such, the Board finds that the medical findings of record are 
consistent with no more than a moderate muscle disability and 
thus no more than 10 percent disabling.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.

The objective findings of record are not indicative of any 
more than a moderate muscle injury.  There have been no 
objective findings of loss of muscle function of the left 
lower extremity.  There are no findings of a through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There is no evidence of a track of a 
missile through one or more muscle groups with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with sound side in 
September 2002 showed strength of 5/5, but no evidence of 
impairment, and more recent examination continues to 
demonstrate no loss of relevant muscle strength.  Id.  
Accordingly, the preponderance of the evidence is against a 
finding that the Veteran's service-connected residuals of a 
shell fragment wound of the left leg with retained foreign 
bodies meet the criteria for a 20 percent evaluation under 
Diagnostic Code 5311.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5311 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson v. Brown, 9 Vet. App. 7 (1996); see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 (August 
1998).  Moreover, symptoms such as weakness, loss of power, 
fatigue-pain, etc., are specifically contemplated by 
Diagnostic Code 5311.  See 38 C.F.R. § 4.56(c) (2008).  
Additionally, medical professionals have stated that x-rays 
of the left lower extremity were within normal limits.

The Veteran is certainly competent to report his symptoms.  
However, to the extent that he has stated that his service-
connected residuals of a shell fragment wound of the left leg 
with retained foreign bodies are worse than the 
symptomatology contemplated in the 10 percent evaluation, the 
medical findings do not support his contentions.  The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the Veteran's 
statements, even if sworn, in support of a claim for monetary 
benefits.  For the reasons discussed above, the Board finds 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for service-connected residuals of a 
shell fragment wound of the left leg with retained foreign 
bodies.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  
See Gilbert, 1 Vet. App. at 55.


Extraschedular Consideration 

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
PTSD cause symptoms of depression, poor sleep, anger 
management issues, and isolative behavior that significantly 
interfere with his ability to carry on certain occupational 
and social activities, and his hypertension and SFW have been 
found to cause milder impairment.  However, such impairment 
is contemplated by the applicable rating criteria.  In 
addition, even with respect to PTSD, while the Veteran is no 
longer working, he discontinued working in part because he 
was apparently not having enough to do.  Thus, his own 
statements imply that his PTSD did not cause 



total impairment.  The rating criteria reasonably describe 
the Veteran's disability.  Referral for consideration of 
extraschedular ratings is, therefore, not warranted.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
prior to April 28, 2006 for service-connected PTSD is denied.  

Entitlement to a disability rating of 70 percent, but not 
greater, for service-connected PTSD effective from April 28, 
2006, is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.  

Entitlement to a disability rating in excess of 10 percent 
for service-connected hypertension is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a shell fragment wound of 
the left leg with retained foreign bodies is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


